124 F.3d 212
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur STIGALL, Plaintiff-Appellant,v.SAN JUAN UNIFIED SCHOOL DISTRICT, Defendant-Appellee.
No. 93-16445.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997**Decided Sept. 12, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-93-01151-EJG(JFM);  Edward J. Garcia, District Judge, Presiding.
Before:  BRUNETTI, HALL, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Arthur Stigall appeals pro se from the district court's 28 U.S.C. § 1915(d) dismissal of his action alleging that the San Juan Unified School District violated his "spiritual, contract, and property rights and privileges" in connection with his application for a full-time teaching position when the District allegedly required him to join the teacher's union and participate in a retirement program in order to qualify for the position.


3
The district court did not err by dismissing Stigall's action because the School District is immune from suit under the Eleventh Amendment.  See Belanger v. Madera Unified School Dist., 963 F.2d 248, 251 (9th Cir.1992).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3